MEMORANDUM OPINION
BRETT, Presiding Judge.
This is an appeal from a conviction of assault with intent to kill. Plaintiff in er*239ror was tried by a jury in the District Court of Pontotoc County, found guilty, and sentenced to serve five years in the state penitentiary.
It is not considered necessary to review the facts of this case. The Court has carefully considered the record and briefs filed herein and is of the opinion that the judgment and sentence assessed against plaintiff in error should be affirmed.
Judgment and sentence affirmed.
BUSSEY and NIX, JJ., concur.